DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the argument that the 112(f) Claim Interpretation of claim 1 is incorrect, examiner refers applicant to MPEP 2181(I) three-prong analysis. The claim uses a generic placeholder (“system”), followed by what it does (‘configured to interrogate’) and the claim lacks sufficient structure to perform the function. In this case, the claim contains a nonce word and functions but does not include structure capable of doing the job. This is why the second limitation “signal detection system” isn’t part of the Claim Interpretation as the nonce word “system” is followed by “a detector” which is sufficient to perform the following functions. The inclusion of elements in the specification means the claims aren’t indefinite, but they’re still subject to 112(f) claim interpretation.
Regarding the argument that invention addresses cross-talk, Examiner’s position is that the claims are not directed to crosstalk.
Regarding the argument that Ness does not receive an interleaved signal, the Abstract teaches the examination region is “illuminated with first pulses of light interleaved with second pulses of light” and as the detector of Ness comprises e.g. 
Regarding the argument that “data” is not equivalent to receiving signals from multiple locations, Examiner’s position is that the detector of Ness comprises all light-receiving elements and fulfills the claim limitation.
Regarding the argument that Ness teaches away from modulation, Examiner’s position is that “need not be” is not an indication of teaching away, rather it is teaching that such a thing is not a requirement.
Regarding the argument that Ness teaches ‘avoid the problem of having to use electronic signal separation’, Examiner requests a citation of such a teaching in Ness. As to adapting the system of Rutter to Ness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145(III). In this case it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to add the teachings of Rutter (separating an interleaved signal) to Ness (which produces an interleaved signal), in order to improve the machine performance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10, 17, 19-21, 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness et al (United States Patent 8730479) in view of Rutter et al (United States Patent Application Publication 20100267049).
As to claim 1, Ness teaches a particle processing system comprising:
 	a radiation source system (Figure 15, elements 592, 594 & duplicates) configured to simultaneously optically interrogate a first interrogation region (Figure 15, element 586) with light at a first modulated signal frequency (Figure 6, column 14, lines 38-56) and a second interrogation region (Figure 15, element 588) with light at a second modulated signal frequency (column 14, lines 38-56);
 	a signal detection system (Figure 15, elements 596, 598 & duplicates) including a detector configured to receive an interleaved optical signal (column 3, lines 29-36) including a first optical signal emitted from the first interrogation region and a second optical signal from the second interrogation region (Figure 15, the detector system receives data from regions 586, 588, 590); and
 	While Ness teaches separating the signal (Figure 7, element 232), Ness does not teach an electronic system configured to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first and second modulated signal frequencies. However, it is known in the art as taught by Rutter. Rutter teaches an electronic system configured to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first and second modulated signal frequencies (paragraph 0162). It would have been obvious to one of ordinary skill in the art at the time of filing to have an electronic system configured to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first and second modulated signal frequencies, in order to improve the signal-to-noise ratio and cross-talk rejection.
As to claim 2, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches deconvolving (column 9, lines 38-43) and Rutter teaches electronic signal processing (paragraph 0187) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the electronic system be configured to mathematically deconvolve the interleaved optical signal, in order to improve the accuracy of the result.
As to claim 4, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the electronic system includes a modulation controller supplying modulation frequencies to the radiation source system and to the signal detection system (column 10, lines 24-48). While Ness does not explicitly teach controlling the modulation frequencies, Ness teaches the controller determining when the lights are turned on and off, and the shuttering function of the optics, and It would have been obvious to one of ordinary skill in the art at the time of filing to include the modulation frequency, in order to improve machine performance.
As to claim 5, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the first interrogation region and the second interrogation region have particles flowing therethrough (Figure 15, element 584), and wherein a particle flowing through the first interrogation region is illuminated with a plurality of illumination pulses at the first modulated signal frequency and a particle flowing through the second interrogation region is illuminated with a plurality of illumination pulses at the second modulated signal frequency (Figure 15, column 24, lines 40-58).
As to claim 6, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the radiation source system includes at least two lasers (Figure 2, element 82, 84).
As to claim 7, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the radiation source system interrogates the first interrogation region and the second interrogation region over a single spectral domain (column 6, lines 54-56).
As to claim 8, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches one of an acousto-optical modulator and an electro-optical modulator to modulate the signal frequency interrogating the first interrogation region (Figure 5, element 85, column 12, line 64 – column 13, line 5).
As to claim 10, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the system is further configured to separate the second optical signal received from the second interrogation region from the detected interleaved optical signal (Figure 7, element 232, also column 9, lines 38-43).
 	While Ness teaches signal separation (Figure 7, element 232), Ness does not teach electronic separation. However, it is known in the art as taught by Rutter. Rutter teaches electronic signal processing (paragraph 0187) and it would have been obvious to one of ordinary skill in the art at the time of filing to have electronic signal processing, in order to improve the accuracy of the result.
As to claim 17, Ness in view of Rutter teaches everything claimed, as applied above in claim 6, in addition Ness teaches each of the lasers is independently triggered by a modulation controller (Figure 3, element 126, column 12, lines 64-66).
As to claim 19, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the radiation source system includes an illumination beam spatial modulator (Figure 5, element 85) to sequentially optically interrogate each of the plurality of interrogation sites with the predetermined time delay (Figure 6, column 12, line 64 – column 13, line 5).
As to claim 20, Ness teaches a particle processing system, comprising:
 	means for emitting light radiation (Figure 15, elements 592, 594 & duplicates) to simultaneously optically interrogate a first interrogation region (Figure 15, element 586) with light at a first modulated signal frequency (Figure 6, column 14, lines 38-56) and a second interrogation region (Figure 15, element 588) with light at a second modulated signal frequency (column 14, lines 38-56);
 	signal detection means (Figure 15, elements 596, 598 & duplicates) configured to receive an interleaved optical signal (column 3, lines 29-36) including a first optical signal emitted from the first interrogation region and a second optical signal from the second interrogation region (Figure 15, the detector system receives data from regions 586, 588, 590); and
 	While Ness teaches separating the signal (Figure 7, element 232), Ness does not teach electronic means to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first of the second modulated signal frequencies. However, it is known in the art as taught by Rutter. Rutter teaches electronic means to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first of the second modulated signal frequencies (paragraph 0162). It would have been obvious to one of ordinary skill in the art at the time of filing to have electronic means to separate the first optical signal from the detected interleaved optical signal based on a recognition of the first of the second modulated signal frequencies, in order to improve the signal-to-noise ratio and cross-talk rejection.
As to claim 21, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches deconvolving (column 9, lines 38-43) and Rutter teaches electronic signal processing (paragraph 0187) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the electronic means is configured to mathematically deconvolve the interleaved optical signal, in order to improve the accuracy of the result.
As to claim 23, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the electronic means supplies modulation frequencies to the means for emitting light radiation and the signal detection means (column 10, lines 24-48). While Ness does not explicitly teach controlling the modulation frequencies, Ness teaches the controller determining when the lights are turned on and off, and the shuttering function of the optics, and it would have been obvious to one of ordinary skill in the art at the time of filing to include the modulation frequency, in order to improve machine performance.
As to claim 24, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the first interrogation region and the second interrogation region have particles flowing therethrough (Figure 15, element 584), and wherein a particle flowing through the first interrogation region is illuminated with a plurality of illumination pulses at the first modulated signal frequency and a particle flowing through the second interrogation region is illuminated with a plurality of illumination pulses at the second modulated signal frequency (Figure 15, column 24, lines 40-58).
As to claim 25, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the means for emitting light radiation includes at least two lasers (Figure 2, element 82, 84).
As to claim 26, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the means for emitting light radiation interrogates the first interrogation region and the second interrogation region over a single spectral domain (column 6, lines 54-56).
Claims 3, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness in view of Rutter, and in further view of Welch et al (United States Patent Application Publication 2005010345).
As to claim 3, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, with the exception of the electronic system includes a demultiplexer for separating the interleaved optical signal. However, it is known in the art as taught by Welch. Welch teaches the electronic system includes a demultiplexer for separating the interleaved optical signal (Figure 36, paragraphs 0128, 0234, also 0235-0242). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electronic system include a demultiplexer for separating the interleaved optical signal, in order to improve signal processing.
As to claim 22, Ness in view of Rutter, teaches everything claimed, as applied above in claim 20, with the exception of the electronic means uses demultiplexing to separate the interleaved optical signal. However, it is known in the art as taught by Welch. Welch teaches the electronic means uses demultiplexing to separate the interleaved optical signal (Figure 36, paragraphs 0128, 0234, also 0235-0242). It would have been obvious to one of ordinary skill in the art at the time of filing to have the electronic means uses demultiplexing to separate the interleaved optical signal, in order to improve signal processing.
Claims 9, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness in view of Rutter, and in further view of Sharpe et al (United States Patent 10371622).
As to claim 9, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, with the exception of the first interrogation region and the second interrogation region correspond to adjacent microfluidic channels. However, it is known in the art as taught by Sharpe. Sharpe teaches the first interrogation region and the second interrogation region correspond to adjacent microfluidic channels (Figure 7, elements 18a … 18n). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first interrogation region and the second interrogation region correspond to adjacent microfluidic channels, in order to increase throughput.
As to claim 18, Ness in view of Rutter teaches everything claimed, as applied above in claim 1, in addition Ness teaches the first interrogation region and the second interrogation region correspond to interrogation sites within a single channel (Figure 15).
 	Ness in view of Rutter do not teach a microfluidic channel. However, it is known in the art as taught by Sharpe. Sharpe teaches a microfluidic channel (Figure 1, element 18). It would have been obvious to one of ordinary skill in the art at the time of filing to have a microfluidic channel, in order to broaden the applicability of the machine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877